36 F.3d 1089
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William FIELD and Norinne Field, Plaintiffs, Appellants,v.Philip W. MANS, Defendant, Appellee.
No. 94-1391
United States Court of Appeals,First Circuit.
August 29, 1994

Appeal from the United States District Court for the District of New Hampshire [Hon.  Martin F. Loughlin, U.S. Senior District Judge ]
Christopher J. Seufert on brief for appellants.
Philip W. Mans on brief pro se.
D.N.H.
AFFIRMED.
Before Torruella, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
Having reviewed carefully the briefs and the record in this case, we affirm the judgment of the district court, affirming the decision of the bankruptcy court denying appellants' request to have the debt of approximately $150,000 of appellee to appellants excepted from discharge under 11 U.S.C. Sec. 523(a)(2)(A).


2
This circuit has determined that to establish that a debt is nondischargeable under 11 U.S.C. Sec. 523(a)(2)(A) a creditor must prove, inter alia, that his "reliance was reasonable in the circumstances."   In re Burgess, 955 F.2d 134, 140 (1st Cir. 1992).  Since we find no clear error,  see In re Corporacion de Servicios Medicos Hospitalarios de Fajardo, 805 F.2d 440, 447- 48 (1st Cir. 1986) (determination of reasonableness reviewed for clear error), in the finding by the bankruptcy court that the creditors' reliance in this case was not reasonable, the judgment below is affirmed.1



1
 In bankruptcy matters, this court conducts an independent review of both the factual and legal findings of the bankruptcy court.  In re G.S.F. Corp., 938 F.2d 1467, 1474 (1st Cir. 1991).  Therefore, any error committed by the district court in findings of fact during its review of the bankruptcy court decision would be harmless